DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “content subsystem configured to transmit augmented reality information” in claim 1 and “communication subsystem configured to receive” in claim 5.  Here, neither “content subsystem” nor “communication subsystem” would be recognized by one of ordinary skill in the art as referring to any type of structure and the limitations are described solely in terms of their respective functions without any explanation as to how the functions are accomplished in any structural or functional manner.  Thus the above mentioned presumptions are rebutted.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls et al1 (“Nicholls”) in view of Laughlin2 and Clements et al3 (“Clements”).
Regarding claim 1, Nicholls teaches a controlled environment augmented reality system, the system comprising:
a content subsystem configured to transmit augmented reality information (note this limitation invokes 35 U.S.C. 112(f) and paragraph 0049 of the Specification describes the equivalent structure of “servers” which “facilitate the 
provision of content” from a “database”; thus see Nicholls, paragraphs 0152-0153 teaching what may be considered a content subsystem configured to transmit information in the form of the “information throttle” functioning to transmit content to” electronic devices” such that “capabilities” or “functionalities” or “information related bandwidth” or “information type” are throttled providing the “information” content to the device and where in the suggested case of “augmented reality headsets” (see Nicholls, paragraph 0004) then the content subsystem would be configured to transmit augmented reality information as such a device would necessarily display augmented reality information as it is displayed on an augmented reality device; see further paragraphs 0159-0160 describing examples of the content subsystem transmitting information and controlling the output of the device and the information displayed based on the content throttling; see also, paragraphs 0241-250 teaching another example of a content subsystem configured to transmit information to the device of the user allowing certain types of information to be transmitted to the user device); 
a profile subsystem configured to store an inmate profile of an inmate (note while the instant limitation uses a generic placeholder of “profile subsystem” coupled with the transitional phrase “configure to store” the instant claim is not seen to invoke 35 U.S.C. 112(f) as one of ordinary skill in the art would recognize such a subsystem which is configured to “store” in this instance refers to a broad class of devices such as memories or databases such that a memory or database or the like is interpreted to be equivalent to such a profile subsystem configured to store; see Nicholls, paragraph 0166 and figure 2 disclosing a database as part of the system which stores profile data of users such that the person being monitored is the agreement performer and the person monitoring is the agreement creator and paragraph 0148 teaches these roles may be filled by a warden and prisoner and thus this subsystem functions to store an inmate profile of an inmate) and an outsider profile of a user located outside a controlled environment;
an augmented reality subsystem having one or more processors and/or circuits configured to ( here again there is no invoking of 35 U.S.C. 112(f) as the processors and/or circuits are the structures which perform the following functions; see Nicholls, paragraphs 0148-0149 disclosing various devices such as computers including hardware which function as a subsystem to carry out the following functions):
receive, from an augmented reality device, a user request to initiate an augmented reality session between the augmented reality device located within the controlled environment and a second device located outside of the controlled environment;
receive, from the augmented reality device, data related to a physical environment (see Nicholls, paragraph 0168 teaching that “location” of a device may be received and used to influence allowed information or information sources where the location of a device is data related to a physical environment or for example a “photos” or “videos” may be received from the device related to the physical environment in order to give “evidence” of an “activity” which is monitored in the environment as in paragraph 0157; see also paragraph 0173 teaching “cameras 550” which may “obtain images proximal to an electronic device” which may influence the content displayed and which then cause the system to receive data related to a physical environment from the viewing display device) within the controlled environment (see Nicholls as explained above as in paragraph 0168 where the device is at some “location” or environment and this can be used to track the state of the user’s interactions in the environment; see also paragraph 0157 as referenced above wherein “compliance and activity status may be based on…evidence” which may be to “submit any information that corroborates the status of the activity, for example photos, videos” and this “may include location information” meaning that the system receives data related to a physical environment from a device within the controlled environment ), wherein the data includes an image of a physical object in the physical environment (see Nicholls, paragraph 0157 as explained above where “photos” or “videos” may be received from the device to “give evidence” of something in the environment which is monitored and as in paragraph 0173 this may be accomplished by “cameras 550” or “560” which are “configured to obtain images proximal to an electronic device and send the images to the system” and may perform “facial recognition or other identification algorithms” where for example a face is an example of a physical object in the physical environment); 
retrieve the inmate profile and the outsider profile from the profile subsystem (see Nicholls, paragraph 0168 where the agreement performer is associated with an inmate profile as explained above and after receiving information about the environment from a device of the user it is determined how the “agreement performer may utilize” the device and furthermore note that the inmate profile from the subsystem could be retrieved prior to receiving data of the physical environment as well as in paragraph 0168 where in any case where monitoring of a device is occurring there is retrieving of the profile information as this is critical to generating content with the device and the manner in which the user can utilize the device and its capabilities; see also paragraphs 0190-0191 teaching “authenticating an agreement performer” and “incoming events” associated with the agreement performer are monitored and throttled such that in the case of the inmate having the profile this is retrieving an inmate profile from the profile subsystem) and a global preference (see Nicholls, paragraphs 0190-0191 teaching to “throttle based on the lowest common denominator” among “more than one agreement performer” such that the content displayed has a global preference based on the “global” or multiple “more than one” agreement performer as well as the profile of the inmate; see also, paragraphs 0241-0250 teaching retrieving a global preference such as applying global preferences to content throttling based on “context” and “user id” such as a profile where global preferences are considered those which affect all users in a session such as “work” location restrictions or “time” restrictions where regardless of the specific profile these global preferences come into play or for example where a global preference is applied to all users who achieve some specific “rating” or based on “category” of the user), wherein the inmate profile comprises a profile preference that applies to the inmate using the augmented reality device, the outsider profile comprises a second profile preference that applies to the second profile preference that applies to the second user using the second device, (see Nicholls, paragraph 0168 as described above where the inmate profile is described and retrieved in relation to content to be generated/throttled and as further described in paragraphs 0190-0191 where for example “tasks” or “events” related to a user are stored in relation to each inmate profile in that case and determines throttling or actions to be applied to the content provided to the user; note also in paragraphs 0241-0250 as explained above the “inmate profile” corresponds to “user id” of the device user which applies to the inmate in the inmate case) and the global preference applies to a plurality of augmented reality sessions in the controlled environment (see Nicholls, paragraphs 0190-0191, where again for example in the “lowest common denominator” case the global preference applies to the content session based on global preferences such as the status or context of multiple other users where a “session” is any period of time where content is provided to the user while the system is monitoring use; furthermore as in paragraphs 0241-0250 the global preferences which apply to all users apply to any given content session as the content is controlled by the monitoring system in the controlled environment);
personalize the augmented reality session based on the profile preference, the second profile preference, and the global preference;
retrieve an augmented reality element (see Nicholls, paragraphs 0190-0191 where based on the information in the environment, the information in the profile preference of the user (such as events/activities pertaining to them) and the global preference is used to retrieve whatever content is to be displayed, based on this information where for example a user may view the display if the location indicates they are allowed to which is information about the physical environment as well as a global preference and if they have accomplished tasks related to their profile preference as well as considering global user monitoring which is another case of global preference;  see also paragraphs 0241-0250 where again the elements are retrieved based on the physical environment of the user in relation to the specific information about the user and their agreements as well as the global preferences explained above affecting the content to be retrieved and whether it is throttled or not; note that all of this is based on the image recognition taught in paragraphs 0157 or 0173 as explained above as the viewable elements on the display may be displayed based in the first instance on passing some recognition check of an image), wherein the augmented reality element is approved for display during the augmented reality session (see Nicholls, paragraphs 0190-0191 where the content element displayed is considered approved for display as content cannot be displayed unless it has been approved by the monitoring portion of the system) and wherein the augmented reality element is configured to provide augmented reality information (see Nicholls, paragraphs 0190-0191 where the displayed elements are the content displayed to the user on the device which they are using which may be any type of display device as explained above) about the physical environment;
generate an augmented reality interface comprising the augmented reality element, wherein the augmented reality interface is configured to display the augmented reality element in relation to the physical environment within the augmented reality session (see Nicholls, paragraph 0192 teaching that “any electronic device 110 with an interface 1401” may be controlled by the system during a session of use thus generating an interface comprising the elements requested with the interface configured to display the element in relation to the physical environment in which the user is located based on the rules as explained above and as further explained below; see also Nicholls, paragraph 0168 for example in the institutional setting described based on the data about the physical environment and the particular agreement performer’s profile then elements such as allowed URLs or programs may be utilized by the performance and in the context of Nicholls this involves for example likely generation of some video or text or graphic element to the electronic device being monitored; see also paragraph 0191-0192 teaching that content is displayed in the display interface viewable by the user based on the received information and profile information including location of a user; see also paragraphs 0241-0250 where again in the examples therein the interface is generated which displays elements requested by the user if the preferences and other data including the physical location allow such elements to be displayed and not throttled); and
transmit the augmented reality interface to the augmented reality device (see Nicholls, paragraphs 0241-0250 teaching that the device may be an “augmented reality headset” meaning that the content displayed and the interface for the content which is viewable on the device is transmitted to the augmented reality device in that case and where based on the user  and usage context monitoring, the appropriate interface and elements of content within the interface are displayed to the user such as allowing them to only view certain types of content while restricting others); and
join, an administrator device to the augmented reality session; 
receive, from the administrator device, an annotation associated with a physical object; and
display the annotation in the augmented reality element in proximity to the physical object within the augmented reality interface.
Nicholls teaches all that is required as applied to claim 1 above but fails to specifically teach that the system is a controlled environment augmented reality system and that the subsystem is an “augmented reality subsystem” characterized by receiving not only from any device but “an augmented reality device” with an AR device providing data related to a physical environment and the transmitting is of the AR element to the AR device and elements are displayed during an AR session involving the AR device.  As Nicholls does not detail specifically an AR use case, the more specific aspects of utilization of an AR device for common AR purposes such as the use of multiple profiles and preference settings to customize and control a collaborative sessions between multiple users and the joining of an administrator to an AR session and annotation and display of an annotation in relation to a physical object are also not taught by Nicholls but will be addressed below.
Thus Nicholls teaches all aspects which are “bolded” above and essentially teaches the aspects of the claim related to controlling the content and interface of a device based on monitoring of users and agreements contained in profiles, but does not specifically detail the “augmented reality device” case.  Nicholls thus stands as a base device upon which the claimed invention can be seen as an improvement through applying augmented reality device and elements to a system seeking to generate an AR environment based on specific user profiles, in this case an “inmate profile” and global preferences as well as image recognition as commonly used in AR.  Note that Nicholls does specifically mention an “augmented reality headset” (see Nicholls, paragraph 0004 and 0241) and it is specifically suggested that “any electronic devices may be throttled” (see Nicholls, paragraph 0022).  Nicholls already teaches the aspects of the claims relating to associating user profile information and global preference information with content provided on a device and thus all that is needed is simply some applicable augmented reality system which also utilized user profiles to influence the generation and presentation of AR information in a controlled environment through transmitting an interface comprising an element retrieved based on such profile information and which allows for joining of administrative devices to affect the augmented reality interface as well.
In the same field of endeavor relating to providing augmented reality information in a controlled environment, Laughlin teaches an augmented reality system which is able to store profile information of a user as well as the profile information of multiple users of the system including those outside of the controlled environment of the first user and utilize this profile information to affect receiving, retrieving, generating and transmitting augmented reality elements for display, as well as the joining of a remote administrator to an AR session and annotation and display of these annotations and selection related functions as will be explained below.  Laughlin teaches a controlled environment augmented reality subsystem (see Laughlin, paragraph 0048, “augmented reality information system” may be implemented which is considered controlled as the system conforms to a set of rules as explained further below such that for examples profiles help to control the AR system),
receiving, from an augmented reality device, data related to a physical environment (see Laughlin, paragraphs 0049-0055 teaching the augmented reality device captures data related to the physical environment such as video of the environment and objects within the environment and this is received for example by an information module as in paragraph 0056 and also eventually received in different forms by the various displays of the AR system as in paragraphs 0057-0061) within the controlled environment, wherein the data includes an image of a physical object in the physical environment (see Laughlin, paragraphs 0041-0056 teaching within the controlled environment that the data includes an image of a physical “object 306” which may be for example an “aircraft 318” or “aircraft 200” in association with a “camera system” which “generates video data for an object from a viewpoint of the camera system at a location of the object” where information 320 augments the object which are identified or recognized through for example “object recognition processes, and/or other suitable types of identification” as further mentioned in paragraph 0068 the system may be “configured to include pattern recognition processes” which “may allow for identification of components or parts in the images” and “[b]ased on the recognition of those parts or components, suggestions may be made as to what procedures to perform,” such that the aircraft or recognizable components in view of the camera are physical objects in the physical environment of the controlled environment; see also paragraphs 0130-0142 where the system receives, from the user 820 of the AR HMD device 804 in the form of “eyeglasses 826” where “video data generated by eyeglasses 826 is sent to information module 806 using a wireless communications link” where this video is data related to the physical environment within the controlled environment and includes an image of a physical object such as the airplane and associated parts/components as viewed by the AR user  );
a profile subsystem configured to store an inmate profile of an inmate and an outsider profile of a user located outside a controlled environment (see Laughlin, paragraphs 0072-0093 describing a profile subsystem which stores the profiles of all users of the system and selects the AR information to present to a user based on their profile such that this personalizes the session by using the personal profile information to control what information is displayed to each user such that “information 428 may be the same for person 410 and number of persons 418” or “information 428 may be different for person 410 and number of persons 418” and “identification of information 428 for person 410 may take the form of selected information 432” and “selected information 432 in information 428 also may be identified for number of persons 418” and the information to selectively present to each personalized AR session is based on “profile database 434 to identify selected information 432 for person 410 and number of persons 418” where “[t]his number of profiles may be used by information module 402 to identify selected information 432 for a particular person” such that “Each profile in number of profiles 436 corresponds to one of person 410 and number of persons 418” and “provides an identification of what information should be included in selected information 432 from information 428” allowing a personally “tailored” experience where “selected information 432 may be tailored or selected specifically based on each of person 410 and number of persons 418” and for example the user of the AR headset located in controlled environment such as a maintenance bay is akin to a first user profile while a supervisor or other user of a collaborative AR device may be considered a user located outside that controlled environment; );
receive, from an augmented reality device, a user request to initiate an augmented reality session between the augmented reality device located within the controlled environment and a second device located outside of the controlled environment;
retrieve the inmate profile from a profile subsystem and the outsider profile from the profile subsystem and a global preference, wherein the first profile  comprises a profile that applies to the inmates using the augmented reality device, the outsider profile comprises a second profile preference that applies to the user using the second device, and the global preference applies to a plurality of augmented reality sessions in the controlled environment (see Laughlin, paragraphs 0072-0093 as explained above teaching a profile subsystem in the form of the profile database where each profile including the first user profile is retrieved for example when determining selected information to provide to various users of the system such that this “selected information 432 in information 428 also may be identified for number of persons 418” and the information to selectively present to each personalized AR session is based on “profile database 434 to identify selected information 432 for person 410 and number of persons 418” where “[t]his number of profiles may be used by information module 402 to identify selected information 432 for a particular person” such that “Each profile in number of profiles 436 corresponds to one of person 410 and number of persons 418” and “provides an identification of what information should be included in selected information 432 from information 428” allowing a personally “tailored” experience where “selected information 432 may be tailored or selected specifically based on each of person 410 and number of persons 418” such that here the profile information of each user including the outside user is used to determine what information to display to each user in the AR session which would include the profile of the first user and the second user which is outside the facility; and see further paragraphs 0079-0093 teaching to use “policy 450” which is equivalent to a global preference and is used in addition to the user “profile” and which affects each augmented reality session such that certain users may be able to see certain components based on possessing a key to information which may be displayed in a global manner to multiple users thus requiring the check of the user profile along with the global rules for augmenting the physical environment which could also include a process which “filters out” irrelevant objects which may also be considered a global preference; 
see also paragraphs 0131-0141 as discussed above where the “video data generated by eyeglasses 826 is sent to information module 806” where “information module 806 processes the video data” and “identifies the type and/or model of aircraft 802” and “also identifies a profile for person 820” as well as determine global preferences as it also “identifies a profile for person 823 in location 822 and person 825 in location 824” such that in this example, “based on the profile for person 823 and the type and/or model of aircraft 802, information module 806 displays schematic 834 for aircraft 802 on display device 812” which then causes an AR element to be displayed to user 820 as the system “displays graphical indicator 840 on images 821 viewed by person 820” such that based on an object being recognized in an image, the profile preference of the AR user is checked along with a global preference of outside users such that elements are approved for display according to these checks with element 840 an example of a displayed AR element based on such checking);
personalize the augmented reality session based on the profile preference, the second profile preference, and the global preference (note that to “personalize” the augmented reality session is considered to take into account any such preferences making them personalized to the preferences in whatever profile is being reference; thus see Laughlin, paragraphs 0072-0093 describing the system selects the AR information to present to a user based on their profile and global preferences which apply to all sessions, such that this personalizes the session by using the personal profile information to control what information is displayed to each user such that “information 428 may be the same for person 410 and number of persons 418” or “information 428 may be different for person 410 and number of persons 418” and “identification of information 428 for person 410 may take the form of selected information 432” and “selected information 432 in information 428 also may be identified for number of persons 418” and the information to selectively present to each personalized AR session is based on “profile database 434 to identify selected information 432 for person 410 and number of persons 418” where “[t]his number of profiles may be used by information module 402 to identify selected information 432 for a particular person” such that “Each profile in number of profiles 436 corresponds to one of person 410 and number of persons 418” and “provides an identification of what information should be included in selected information 432 from information 428” allowing a personally “tailored” experience where “selected information 432 may be tailored or selected specifically based on each of person 410 and number of persons 418” and for example the user of the AR headset located in controlled environment such as a maintenance bay is akin to a first user profile while a supervisor or other user of a collaborative AR device may be considered a user located outside that controlled environment ;
see also, paragraphs 0077-0081 disclosing that the objects and AR elements within the physical environment may be generated and presented as selected information in accordance with the user profile of any user in an augmented reality collaborative session where for example for some selected object which is in the environment and may be the point of collaboration, selected information is placed on images 322 and which may be text, graphics, or other information placed on images 322 as in paragraph 0049 and see also paragraph 0093 where for example certain graphical indicators can be displayed over portions of the images based on the user profile and in each case information is provided in the augmented reality element this is providing augmented reality information such that when any of the objects are rendered over the video feed such as text or graphics this is providing augmented reality information based on a profile preference where the user profile determines initially the type of information available for a given user to see; see also paragraphs 0079-0093 teaching to use “policy 450” which is equivalent to a global preference and is used in addition to the user “profile” and which affects each augmented reality session such that certain users may be able to see certain components based on possessing a key to information which may be displayed in a global manner to multiple users thus requiring the check of the user profile along with the global rules for augmenting the physical environment which could also include a process which “filters out” irrelevant objects which may also be considered a global preference; 
see also paragraphs 0131-0141 as discussed above where the “video data generated by eyeglasses 826 is sent to information module 806” where “information module 806 processes the video data” and “identifies the type and/or model of aircraft 802” and “also identifies a profile for person 820” as well as determine global preferences as it also “identifies a profile for person 823 in location 822 and person 825 in location 824” such that in this example, “based on the profile for person 823 and the type and/or model of aircraft 802, information module 806 displays schematic 834 for aircraft 802 on display device 812” which then causes an AR element to be displayed to user 820 as the system “displays graphical indicator 840 on images 821 viewed by person 820” such that based on an object being recognized in an image, the profile preference of the AR user is checked along with a global preference of outside users such that elements are approved for display according to these checks with element 840 an example of a displayed AR element based on such checking ); 
retrieve an augmented reality element see paragraphs 0041-0056 teaching within the controlled environment that the data includes an image of a physical “object 306” which may be for example an “aircraft 318” or “aircraft 200” in association with a “camera system” which “generates video data for an object from a viewpoint of the camera system at a location of the object” where information 320 augments the object as an augmented reality graphical element when the objects are identified or recognized through for example “object recognition processes, and/or other suitable types of identification” (as further mentioned in paragraph 0068 the system may be “configured to include pattern recognition processes” which “may allow for identification of components or parts in the images”) as further discussed in paragraphs 0143-0157 where it taught “receiving video data from a head-mounted system” where “video data is a video stream of images for an object, such as an aircraft” and “the process may use pattern recognition software to identify the object” and “then identifies information about the object” and “identifying information to be associated with images of an object” and “then identifies a number of graphical elements to represent the information” which may be “text, graphical indicators, pictures, buttons, and/or other types of graphical elements that may be displayed on a display device” such that these are augmented reality elements which are retrieved based on image recognition as well as other inputs as further discussed below;  
see also paragraphs 0131-0141 and figure 8 teaching the user 820 using the AR device has a “camera system configured to generate video data for aircraft 802 from the viewpoint of person 820” where “eyeglasses 826 include a display device through which person 820 may view augmented information about aircraft 802 in addition to the live physical view of aircraft 802 through eyeglasses 826” and the “video data generated by eyeglasses 826 is sent to information module 806” where “information module 806 processes the video data” and “identifies the type and/or model of aircraft 802” thus performing image recognition which determines an AR element which will appear based on further information below), the profile preference, and the global preference, wherein the augmented reality element is approved for display during the augmented reality session (see Laughlin, paragraphs 0077-0081 disclosing that the objects within the physical environment may be generated and presented as selected information in accordance with the user profile and the identified object where selected information is placed on images 322 and which may be text, graphics, or other information placed on images 322 as in paragraph 0049 and see also paragraph 0093 where for example certain graphical indicators can be displayed over portions of the images based on the user profile and in each case information is provided in the augmented reality element this is providing augmented reality information such that when any of the objects are rendered over the video feed such as text or graphics this is providing augmented reality information based on a profile preference where the user profile determines initially the type of information available for a given user to see; see also paragraphs 0079-0093 teaching to use “policy 450” which is equivalent to a global preference and is used in addition to the user “profile” and which affects each augmented reality session such that certain users may be able to see certain components based on possessing a key to information which may be displayed in a global manner to multiple users thus requiring the check of the user profile along with the global rules for augmenting the physical environment which could also include a process which “filters out” irrelevant objects which may also be considered a global preference; 
see also paragraphs 0131-0141 as discussed above where the “video data generated by eyeglasses 826 is sent to information module 806” where “information module 806 processes the video data” and “identifies the type and/or model of aircraft 802” and “also identifies a profile for person 820” as well as determine global preferences as it also “identifies a profile for person 823 in location 822 and person 825 in location 824” such that in this example, “based on the profile for person 823 and the type and/or model of aircraft 802, information module 806 displays schematic 834 for aircraft 802 on display device 812” which then causes an AR element to be displayed to user 820 as the system “displays graphical indicator 840 on images 821 viewed by person 820” such that based on an object being recognized in an image, the profile preference of the AR user is checked along with a global preference of outside users such that elements are approved for display according to these checks with element 840 an example of a displayed AR element based on such checking) and wherein the augmented reality element is configured to provide augmented reality information about the physical environment (see Laughlin, paragraphs 0081-0091 where the augmented information gives information about the physical environment such as a plane being worked on in that example and note that this merely describes what any augmented reality element would do, as augmented reality implies that virtual imagery is augmenting the display of a real environment; note for example paragraph 0056 teaches the information about objects displayed may be “for example, without limitation, an identification of materials, dimensions, operations to be performed on parts of object 306, and other suitable information about object 306”); 
generate an augmented reality interface comprising the augmented reality element , wherein the augmented reality interface is configured to display the augmented reality element in relation to the physical environment (see Laughlin, paragraphs 0080-0093 teaching to generate an augmented reality interface comprising the proper images to overlay on the view of the physical environment as in paragraphs 0150-0157 describing “to display the information and/or graphical elements over the images displayed on the display devices based on instructions associating the information and/or graphical elements with the images” such that the user is presented with a generated augmented reality interface comprising the augmented reality element overlaid in relation to the physical environment;); and
transmit the augmented reality interface to the augmented reality device (note that the claim limitations amount to no more than essentially displaying the AR information as transmitting to the AR device could simply be the ultimate transfer from the processing to the final stage of output; see Laughlin, paragraphs 0150-0157 where the identified information is selected to correspond to the various AR graphic elements which are displayed to the user during the session they are using it;
see also, Laughlin, paragraphs 0131-0141 and figure 8 where the user of the AR HMD 804/826 is transmitted the augmented reality interface which “displays graphical indicator 840 on images 821 viewed by person 820” such that they are transmitted the AR interface seen with the AR elements where other users are able to affect the interface transmitted to the AR device based on their various inputs and profile information);
joining an administrator device to the augmented reality session (note that an “administrator device” as broadly and generally recited is interpreted as any device which administrates  or which is the device of an administrator which is considered one who administers or otherwise manages or supervises in some way; see Laughlin, paragraphs 0131-0141 teaching “person 825” using “device 814” and “816” where “person 825 may be the boss of person 823 and person 820” and who is joined to the AR session of the “person 820” using the AR headset such that the boss who is an administrator and using an administrator device is joined to the AR session);
receive from the administrator device, an annotation associated with a physical object (note that an annotation is considered some information which is added which explains or comments or otherwise conveys information regarding what is being annotated; see Laughlin, paragraphs 0048-0064 teaching “augmented reality information system 316 is configured to display information 320 about object 306 on images 322 in video data 324 of object 306” where “information 304 may be text, graphics, or other information that may be placed on images 322” and where the “head-mounted system 344 is in the form of eyeglasses 346 worn by person 342” which “adds information 320 to images 322 from video data 324 received from camera system 328” and then “number of persons 354 may provide input 356 about object 306” such as from the administrator device explained above which would be one of the devices of number of persons 354 and “Input 356 may include, for example, operations to be performed on object 306, instructions to person 342 to move or change the portion of object 306 viewed by camera system 328, questions regarding object 306, and/or other suitable types of input” where “Instructions to person 342 in input 356 may take the form of text, voice, and/or other suitable forms of instructions” such that annotations such as text are received from an administrator device about a given object being seen from the viewpoint of the AR headset wearer; see also paragraphs 0131-0141 teaching the object 802 viewed by user 820 through HMD 826 where “person 820 may view augmented information about aircraft 802 in addition to the live physical view of aircraft 802 through eyeglasses 826” and “person 823 enters user input that selects area 836 on schematic 834 and images 821” and “module 806 receives this user input and displays graphical indicator 840 on images 821 viewed by person 820” such that this is reception of an annotation associated with the physical object which is displayed as annotation “graphical indicator 840” from an administrator device and note that “person 825 may monitor the progress of the number of operations being performed on area 836 by person 820 in real time and the instructions being provided by person 823” and “may provide further instructions and/or information to person 823 and/or person 820 based on images 821 on display device 814 and schematic 834 on display device 816” such that annotations may also be received from other users as well); and
display the annotation in the augmented reality element in proximity to the physical object within the augmented reality interface (see Laughlin, paragraphs 0048-0064 as explained above where “information 304 may be text, graphics, or other information that may be placed on images 322” and where the “head-mounted system 344 is in the form of eyeglasses 346 worn by person 342” which “adds information 320 to images 322 from video data 324 received from camera system 328” making clear that when adding annotations or graphics to the AR display device of the HMD device these graphics are display on the images of the object and thus are in proximity as appearing on the image of the object in the AR interface of the user as for example in paragraphs 0150-0157 teaching “generating instructions for displaying the information and/or graphical elements on the images” such that the displayed graphical elements are in proximity to the physical object within the AR interface as they are on the images of the object and note also that “graphics adapter may be configured to display the information and/or graphical elements over the images displayed on the display device based on instructions associating the information and/or graphical elements with the images” meaning that again annotations and other graphical information about objects in the view of the HMD user are display in proximity to the physical object within the augmented reality interface as they overlay the image of the object identified; finally note figure 8 and paragraphs 0131-0142 teaching “object information environment 800” where administrator devices such as 823 and 825 may join an AR device such as used 820 where they “view augmented information about aircraft 802 in addition to the live physical view of aircraft 802 through eyeglasses 826” such that this augmented view may include the same information for each viewer or custom information for each viewer which is overlaid and constitutes an AR element which displays information about the environment such as “images 821 displayed on display device 810 and schematic 834 displayed on display device 812 to identify area 836 for aircraft 802” which “may be an area in which an inconsistency has been identified” and when “person 823 enters user input that selects area 836 on schematic 834 and images 821” then “module 806 receives this user input and displays graphical indicator 840 on images 821 viewed by person 820” such that this graphical indicator may be part of an AR element view and the user 820 or the administrator may view these graphical indicators which would be examples of AR elements where the information contained within such AR elements displayed are annotations of such AR elements).  Thus Laughlin provides the above known techniques which are applicable to the system of Nicholls suggesting to use such an AR headset.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Nicholls by applying the techniques of Nicholls to the augmented reality system of Laughlin.  Here the results of such a combination would be predictable as Nicholls already suggests controlling any type of electronic device, and the devices named and explained in detail in Nicholls, such as computers, smartphones, PDAs etc are similar to an AR device as both are meant to display content to a user and both utilize profile information.  Additionally, Nicholls specifically suggests that the content control may be applied to any device including “augmented reality headsets.”  Furthermore both Nicholls and Laughlin even teach the concept of using profile information and information about an environment to determine what content is available to a user and then utilize this to determine to generate AR elements for display to the user.  Thus an AR device operation as an AR device in Laughlin could be the electronic device which Nicholls operates on with the predictable result being that activities taking place on the AR device may be monitored and AR content would be generated as in Laughlin and could be joined by multiple users in a session including a user outside of the same facility as the initial user as in Laughlin and even including an administrator user device which is able to add annotations.  Furthermore the modified device would perform as in Laughlin above to receive positioning information from the AR device in the form of the specific inmate viewpoint position information of the AR device such that this viewpoint position is received by the AR device and the AR system and the AR interface is then updated based on the viewpoint position and transmitted to the AR device for display.  The results of such a combination would yield an improved system as the Nicholls system would be able to control the suggested AR device of an inmate with the Laughlin AR device disclosure providing all of the necessary AR functions yielding a secure and controlled system as in Nicholls combined with the advantageous collaborative AR functions of Laughlin. 
Nicholls as modified teaches all that is required as applied to claim 1 above but fails to explicitly teach to receive, from an augmented reality device, a user request to initiate an augmented reality session between the augmented reality device located within the controlled environment and a second device located outside of the controlled environment.  While it is clear that Nicholls as modified and Laughlin in particular, which teaches the collaboration functions of the AR device, must be able to initiate such an AR session given that examples of it in action mean that at some point it was initialized or started in some manner, there is no explicit teaching of such initiation of a session where the system is to receive, from an augmented reality device, a user request to initiate an augmented reality session between the augmented reality device located within the controlled environment and a second device located outside of the controlled environment.  Thus Nicholls as modified stands as a base device upon which the claimed invention can be seen as an improvement through some technique which allows a system to receive a request from a user inside a controlled facility to initiate some type of collaborative session with a user outside of a controlled facility leading to improvements in control over such initiations meaning that as such an initiation must be received as a request first, then it may be denied for various reasons or be subject to various checks on the initiation request, leading to greater control over the use of  devices in the system.
In the same field of endeavor relating to systems for controlling communication and collaboration between inmates of a controlled facility and those outside of the controlled facility (see Clements, paragraph 0018-0022 teaching “a virtual reality system 100 provided within a controlled environment facility” and “virtual reality services are provided to inmates at a correctional facility where the inmates are housed in cells 120 a-b” and “virtual reality control system 105 is used to provide inmates with controlled access to the virtual reality services according to the rules and procedures implemented by a controlled environment facility” and where “a centrally controlled virtual reality control system 105 may provide virtual reality services to inmates 120 a at one controlled-environment facility and to inmates 120 b at another controlled-environment facility” such that his allows collaboration between a user with a profile inside the controlled facility and one outside of it as further explained in paragraphs 0042-0048 teaching “the inmate may participate in virtual reality visitation sessions, where various aspects of these visitation sessions may be configured based on the privilege status of the inmate” and “[r]equests for a virtual reality visitation may be received by the visitation processing system 265 from an inmate 220 or a prospective visitor 260 that is remote from the correctional facility that houses the inmate” such that again the system is to control a digital collaborative session with a user in a controlled facility and one outside of it ), Clements teaches that it is known to provide an HMD for a virtual reality content subsystem to transmit digital information and to provide a profile subsystem configured to store an inmate profile of an inmate and an outsider profile of a user located outside a controlled environment (see Clements, paragraphs 0029-0040 teaching “virtual reality headsets utilized by inmates may be configured such that a headset may be restricted for use with specific virtual reality access points, which in turn may be limited to providing virtual reality services that have been approved for inmates with a certain privilege status” such that a privilege status which is tracked and stored for a user may be considered a user profile such that this privilege allows access to “virtual reality server 110 hosts virtual environments and allows authorized inmates to participate in one or more of these hosted virtual environments” and such profile information works with “virtual reality control system 105 in order to determine and enforce applicable restrictions regarding the virtual environments that each inmate is authorized to participate in” where such information authorizing a user is also considered to be profile info for a user such as mentioned in paragraphs 0020-0021 teaching “categorization of inmates may be according to the privilege status of the inmate” and “privilege status of an inmate may be determined based in part on the inmate's conformance with the rules and regulation of the correctional system” such that this comprises a profile subsystem which stores inmate profiles and profiles about other users outside of the controlled facility such that the “virtual reality control system 105 may utilize information provided by the Facility Management System (FMS) 140 and the associated inmate database 145 in determining the virtual reality restrictions that are applicable to a particular inmate” and “FMS 140 may be used to manage various types of information pertaining to one or more correctional facilities and the inmates that are housed therein” and further where “FMS 140 may be used to track balance information for each inmate, such as balances for inmate trust accounts and balances for calling or other visitation accounts” and “may also be used to manage information related to each inmate's criminal history and warnings” and otherwise this profile storage “inmate database 145 may serve as a data repository for the inmate information that is managed and accessed via the FMS 140” such that this is all profile information which is used to control the experiences and interface of the user where “FMS 140 of FIG. 2 may be similarly configured to determining applicable restrictions for each inmate's participation in provided virtual reality services” and “may be used to store various rules that are used to enforce applicable security protocols and procedures,”) and to receive a request, from a device, a user request to initiate a session between the device located within the controlled environment and a second device located outside of the controlled environment (see Clements, paragraphs 0034-0044 teaching “FMS 140 may also be used in enforcing limits and restrictions on inmate participation in provided virtual reality sessions” where “[i]n certain embodiments, the FMS 140 may be used to determine whether an inmate is currently eligible to participate in virtual reality sessions” such that “[i]n response to a request for a virtual reality session from an inmate, the virtual reality control system 105 may query the FMS 140 to determine the privilege status for the inmate” and “may specify that visitation privileges for the inmate have been temporarily suspended for the requesting inmate” or “may specify that the inmate is allowed the use of virtual reality services, but is limited to a certain duration (e.g., two hours a day)” meaning that the device specifically receives a request to initiate a session of use which can include a communication session such that “[b]ased on such privilege status information provided by the FMS 140, the virtual reality control system 105 may respond to an inmate request with a denial or a approval of the request”) and to retrieve these profiles as well as a global preference which applied to multiple sessions and to personalize the communication/collaboration session based on the profiles and the global preference (see Clements, paragraphs 0029-0040 teaching “virtual reality headsets utilized by inmates may be configured such that a headset may be restricted for use with specific virtual reality access points, which in turn may be limited to providing virtual reality services that have been approved for inmates with a certain privilege status” such that a privilege status which is tracked and stored for a user may be considered a user profile such that this privilege allows access to “virtual reality server 110 hosts virtual environments and allows authorized inmates to participate in one or more of these hosted virtual environments” and such profile information works with “virtual reality control system 105 in order to determine and enforce applicable restrictions regarding the virtual environments that each inmate is authorized to participate in” where such information authorizing a user is also considered to be profile info for a user such as mentioned in paragraphs 0020-0021 teaching “categorization of inmates may be according to the privilege status of the inmate” and “privilege status of an inmate may be determined based in part on the inmate's conformance with the rules and regulation of the correctional system” such that this comprises a profile subsystem which stores inmate profiles and profiles about other users outside of the controlled facility such that the “virtual reality control system 105 may utilize information provided by the Facility Management System (FMS) 140 and the associated inmate database 145 in determining the virtual reality restrictions that are applicable to a particular inmate” and “FMS 140 may be used to manage various types of information pertaining to one or more correctional facilities and the inmates that are housed therein” and further where “FMS 140 may be used to track balance information for each inmate, such as balances for inmate trust accounts and balances for calling or other visitation accounts” and “may also be used to manage information related to each inmate's criminal history and warnings” and otherwise this profile storage “inmate database 145 may serve as a data repository for the inmate information that is managed and accessed via the FMS 140” such that this is all profile information which is used to control the experiences and interface of the user where “FMS 140 of FIG. 2 may be similarly configured to determining applicable restrictions for each inmate's participation in provided virtual reality services” and “may be used to store various rules that are used to enforce applicable security protocols and procedures,” which for example such protocols and procedures which would qualify as global preferences for example as they apple to a plurality of sessions as these must always be enforced by the FMS to all devices and may be used for example to determine if requests to initiate a use sessions is authorized such that “the FMS 140 may be used to determine whether an inmate is currently eligible to participate in virtual reality sessions” and “[i]n response to a request for a virtual reality session from an inmate, the virtual reality control system 105 may query the FMS 140 to determine the privilege status for the inmate”; furthermore see paragraph 0043 teaching global preferences which may override other profile preferences and apply to multiple sessions as “the FMS 240 may provide security protocol rules that may be applicable to all visitations by an inmate, including virtual reality visitations” such that any given session has these global preferences applied).  Thus Clements provides the above known techniques which are applicable to the base system of Nicholls as modified.  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Nicholls as modified to apply the known techniques of Clements above as doing so would be no more than application of a known technique to a base device ready for improvement which would yield predictable results and result in an improved system.  The results of the combination would predictably be that profile information as in Clements would be used similarly as in Nicholls and Laughlin to control the experience of the user of the device according to profile information allowing or not allowing or otherwise controlling the display and experience of any user in the system and more specifically would allow use of such information in a decision made when receiving a request to initiate a session of use of the AR device such as to communicate with another user.  The results would be predictable as one of ordinary skill in the art recognizes that applying such profile information to such a similar situation of an AR headset from that of a VR headset would be trivial, especially as Laughlin teaches the AR case as well as that profiles will control what an AR user sees in any given AR session.  The application of the known technique would result in an improved system as such receiving a request even to initiate the session could be an improvement in access control as it would not allow a user to begin a session without a request and would enforce such usage policies.  Furthermore as alluded to above, Clements also tends to show the obviousness of the claimed invention as it has already been specifically disclosed in the prior art to provide a VR headset to inmates of a controlled facility and to control the usage of the inmate with regard to the VR headset, and one of ordinary skill in the art recognizes that VR and AR techniques are easily interchangeable and compatible in many respects, especially given that for example AR is a subset of VR as any augmented reality is necessarily including virtual objects, making such augmented reality a virtual reality as well, as would be understood by one having ordinary skill in the art.
Regarding claim 2, Nicholls as modified teaches all that is required as applied to claim 1 above and further teaches wherein the augmented reality information comprises at least one of multimedia content and enhancement information associated with the physical environment (see Nicholls as modified with Laughlin teaching at paragraphs 0152 that the augmented reality information comprises at least one of multimedia content and enhancement information associated with the physical environment in the form of for example “graphical elements” which may be “text, graphical indicators, pictures, buttons” etc such that these are multimedia content as well as enhancement information as for example “wiring” in the physical environment is enhanced visually).
Regarding claim 3, Nicholls as modified teaches all that is required as applied to claim 1 above and further teaches wherein the data related to a physical environment comprises at least one of a video stream of the physical environment and information about at least one physical object in the physical environment (see Nicholls as modified by Laughlin where Laughlin teaches this element such that the data related to the physical environment is a video stream as in paragraphs 0049-0051).
Regarding claim 4, Nicholls as modified teaches all that is required as applied to claim 1 above and further teaches wherein the global preference is prioritized over the profile preference and the second profile preference when there is a conflict between the global preference, the profile preference, and the second profile preference (see Nicholls as modified where Clements’ teachings regarding the profile preferences of the users and a global preference are taught as in the combination above where Clement teaches in paragraphs 0029-0040 “virtual reality headsets utilized by inmates may be configured such that a headset may be restricted for use with specific virtual reality access points, which in turn may be limited to providing virtual reality services that have been approved for inmates with a certain privilege status” such that a privilege status which is tracked and stored for a user may be considered a user profile such that this privilege allows access to “virtual reality server 110 hosts virtual environments and allows authorized inmates to participate in one or more of these hosted virtual environments” and such profile information works with “virtual reality control system 105 in order to determine and enforce applicable restrictions regarding the virtual environments that each inmate is authorized to participate in” where such information authorizing a user is also considered to be profile info for a user such as mentioned in paragraphs 0020-0021 teaching “categorization of inmates may be according to the privilege status of the inmate” and “privilege status of an inmate may be determined based in part on the inmate's conformance with the rules and regulation of the correctional system” such that this comprises a profile subsystem which stores inmate profiles and profiles about other users outside of the controlled facility such that the “virtual reality control system 105 may utilize information provided by the Facility Management System (FMS) 140 and the associated inmate database 145 in determining the virtual reality restrictions that are applicable to a particular inmate” and “FMS 140 may be used to manage various types of information pertaining to one or more correctional facilities and the inmates that are housed therein” and further where “FMS 140 may be used to track balance information for each inmate, such as balances for inmate trust accounts and balances for calling or other visitation accounts” and “may also be used to manage information related to each inmate's criminal history and warnings” and otherwise this profile storage “inmate database 145 may serve as a data repository for the inmate information that is managed and accessed via the FMS 140” such that this is all profile information which is used to control the experiences and interface of the user where “FMS 140 of FIG. 2 may be similarly configured to determining applicable restrictions for each inmate's participation in provided virtual reality services” and “may be used to store various rules that are used to enforce applicable security protocols and procedures,” which for example such protocols and procedures which would qualify as global preferences for example as they apple to a plurality of sessions as these must always be enforced by the FMS to all devices and may be used for example to determine if requests to initiate a use sessions is authorized such that “the FMS 140 may be used to determine whether an inmate is currently eligible to participate in virtual reality sessions” and “[i]n response to a request for a virtual reality session from an inmate, the virtual reality control system 105 may query the FMS 140 to determine the privilege status for the inmate” such that here as long as there is no global preference conflict then the session would be initiated, unless there is a conflict from a global preference such that “the FMS 140 may specify that the inmate is allowed the use of virtual reality services, but is limited to a certain duration (e.g., two hours a day)” meaning that the global preference which applies to multiple sessions over any number of days overrides the first and second profile information which would otherwise allow the session).
Regarding claim 5, Nicholls as modified teaches all that is required as applied to claim 1 above and further teaches:
a communication subsystem configured to receive (note this limitation is interpreted under 35 U.S.C. 112(f) as explained above where support is found in paragraphs 0039-0040 such that a communication subsystem is structurally an “individual physical hardware device” or “one or more processors, computers or servers” or their equivalents;
in this respect, see Nicholls, paragraphs 0231-0234 and figure 40 showing a communication subsystem with paragraph 0172 teaching that any combination of hardware may be utilized to implement the system such that this is considered equivalent to the structure of the communication subsystem claimed and which performs equivalent functions as follows) session information regarding the augmented reality session, wherein the augmented reality subsystem is further configured to monitor the augmented reality session based on the session information (see Nicholls, paragraphs 0231-0234 disclosing a content analysis module which monitors the augmented reality session).  Note that Nicholls does not teach the augmented reality aspect but no further modification is needed as Laughlin already provides this aspect and thus monitoring augmented reality information is no different than the monitoring of the devices as in Nicholls.  Note also that Laughlin teaches a communication system which allows those in remote locations to interact and communicate and monitor each others actions in the system.  Further note that the FMS of Clements is a monitoring center which monitors the session based on the session information.
Regarding claim 6, Nicholls as modified teaches all that is required as applied to claim 5 above and further teaches wherein the communication subsystem is further configured to transmit the session information to a monitoring center (see Nicholls as modified with Nicholls teaching the communication subsystem transmits the session information to a monitoring center as in paragraphs 0231-0234 with the content analysis section being a monitoring center which gets the session information and may determine various scores or incentives or punishments;
Additionally note that as explained above the “agreement monitor” and “information monitor” analyzing information content and usage in connection with the agreement creator are transmitted session information as in paragraphs 0022-0028 and paragraph 0060 as explained in the rejection of claim 1 above;
Note that the “FMS” of Clements is also a monitoring center which is transmitted session information and note that although not relied upon, see Clements, paragraphs 0044-0046 teaching that “the physical actions of a visitor 270 may be recorded along with the virtual reality participation of the visitor” and an “investigation module” which allows an “investigator” to monitor a session).
Regarding claim 7, Nicholls as modified teaches all that is required as applied to claim 1 above and further teaches wherein the augmented reality element is further configured to be display at least one of a multimedia content, and an email (note that one of ordinary skill in the art recognizes these functions as some of the oldest and most well known types of elements to be displayed in relation to augmented reality and for example Laughlin teaches at paragraph 0152 multimedia content such as “text, graphical indicators, pictures, buttons, and/or other types of graphical elements that may be displayed on a display device”).
Regarding claim 8, Nicholls as modified teaches all that is required as applied to claim 2 above and further teaches wherein the augmented reality element is further configured to be displayed concurrently with the physical environment (see Nicholls as modified by Laughlin with Laughlin teaching the AR element is displayed concurrently with the physical environment as is the ordinary purpose of AR in paragraphs 0049-0050 where the objects augment the live video of the physical environment concurrently such that the object is displayed augmenting the view of the physical world).
Regarding claim 9, the instant method claim is similar to the system of claim 1 and differs in that user input is received associated with the AR session and transmitting the AR information in response to receiving user input.  Such claim limitations are addressed above in claim 1 where user input is received such as by the receiving from the device a user request to initiate an AR session between devices which is user input.  For example note that Clements teaches in paragraph 0042 and as applied above that “[r]equests for a virtual reality visitation may be received by the visitation processing system 265 from an inmate 220 or a prospective visitor 260 that is remote from the correctional facility that houses the inmate” and “[u]pon receiving the visitation request, the visitation processing system 265 may interoperate with the FMS 240 and the associated inmate database 245 in order to determine whether the requested visitation session with the remote visitor 260 can be authorized and further determine any restrictions on an inmate's participation in a virtual reality visitation session” meaning that a user input is received which then leads to participation in the services offered by the controlled facility device.    Thus the combination of Nicholls as modified teaches all of claim 9 with respect to the limitations which correspond to claim 1.  In light of this, the limitations of claim 9 correspond to the limitations of claim 1; thus it is rejected on the same grounds as claim 1.
Regarding claim 10, Nicholls as modified teaches all that is required as applied to claim 9 above and further teaches retrieving the augmented reality information based on the user input and the inmate profile (see Nicholls as modified by Laughlin with Laughlin teaching the profile information is used in determining which objects may be identified and paragraph 0056 teaches identifying the object through user input and then based upon user input on such selectable information based on their profile would mean that the AR info is retrieved based on user input and profile information; again note that Clements as applied teaches such retrieving based on user input and the inmate profile as in paragraph 0042 teaching “[r]equests for a virtual reality visitation may be received by the visitation processing system 265 from an inmate 220 or a prospective visitor 260 that is remote from the correctional facility that houses the inmate” and “[u]pon receiving the visitation request, the visitation processing system 265 may interoperate with the FMS 240 and the associated inmate database 245 in order to determine whether the requested visitation session with the remote visitor 260 can be authorized and further determine any restrictions on an inmate's participation in a virtual reality visitation session” meaning that a user input is received which then leads to participation in the services offered by the controlled facility device such as the AR device of the combination).
Regarding claims 11-16, the instant claims recite method steps similar to the functions performed by the system in similar system claims 2, 3 and 5-8, respectively.  Thus the limitations of claims 11-16 correspond to the limitations of claims 2, 3 and 5-8, respectively, thus they are rejected on the same grounds as claims 2, 3 and 5-8, respectively.
Regarding claim 17, Nicholls as modified teaches all that is required as applied to claim 16 above and further teaches wherein the augmented reality element is further configured to be displayed as a transparent window (see Nicholls as modified with Laughlin teaching the AR display aspects and in figure 8 for example an AR element of a transparent window is seen in element 836 presented for display and furthermore paragraphs 0151-00153 teach that any graphical element may be displayed and one of ordinary skill in the art recognizes that the AR display of Laughlin could overlay graphics of any type desired as a matter of design choice; additionally note that it is possible the transparent window should not be given patentable weight as “non functional descriptive material” as in the context of the claims, overlaying any graphic or shape on a display of a generic AR device is akin to specifying that a piece of paper should show a transparent window where there is no specific functional recited for the window, rather it merely appears somewhere just as any shape could be drawn on paper).
Regarding claim 18, the claims recite similar subject matter as seen in claim 1 above and the rejection of claim 1 above addresses all limitations of claim 18. Note that the “monitoring center” which is recited in claim 18 but not claim 1 is addressed in claim 1 as the global preference is associated with the control of the environment through the global preference control such that the use of the global preferences and applications of them in claim 1 is an association with a monitoring center.  Thus there are no substantive differences between claim 18 and claim 1 other than the type of embodiment of claim 18 as a specific non-transitory CRM apparatus claim.  In light of this, the limitations of claim 18 correspond to the limitations of claim 1 above; thus it is rejected on the same grounds as claim 1 above.
Regarding claim 19, Nicholls as modified teaches all that is required as applied to claim 18 above and further teaches wherein personalizing the augmented reality session comprises retrieving augmented reality information related to the inmate profile (see Nicholls as modified with Laughlin already providing this teaching and concept in the combination as the AR session is going to correspond to each user’s profile preferences showing them AR information tailored to each user and their environment such as in Laughlin, teaching in paragraphs note that to “personalize” the augmented reality session is considered to take into account any such preferences making them personalized to the preferences in whatever profile is being reference; thus see Laughlin, paragraphs 0072-0093 describing the system selects the AR information to present to a user based on their profile and global preferences which apply to all sessions, such that this personalizes the session by using the personal profile information to control what information is displayed to each user such that “information 428 may be the same for person 410 and number of persons 418” or “information 428 may be different for person 410 and number of persons 418” and “identification of information 428 for person 410 may take the form of selected information 432” and “selected information 432 in information 428 also may be identified for number of persons 418” and the information to selectively present to each personalized AR session is based on “profile database 434 to identify selected information 432 for person 410 and number of persons 418” where “[t]his number of profiles may be used by information module 402 to identify selected information 432 for a particular person” such that “Each profile in number of profiles 436 corresponds to one of person 410 and number of persons 418” and “provides an identification of what information should be included in selected information 432 from information 428” allowing a personally “tailored” experience where “selected information 432 may be tailored or selected specifically based on each of person 410 and number of persons 418” and for example the user of the AR headset located in controlled environment such as a maintenance bay is akin to a first user profile while a supervisor or other user of a collaborative AR device may be considered a user located outside that controlled environment ;
see also, paragraphs 0077-0081 disclosing that the objects and AR elements within the physical environment may be generated and presented as selected information in accordance with the user profile of any user in an augmented reality collaborative session where for example for some selected object which is in the environment and may be the point of collaboration, selected information is placed on images 322 and which may be text, graphics, or other information placed on images 322 as in paragraph 0049 and see also paragraph 0093 where for example certain graphical indicators can be displayed over portions of the images based on the user profile and in each case information is provided in the augmented reality element this is providing augmented reality information such that when any of the objects are rendered over the video feed such as text or graphics this is providing augmented reality information based on a profile preference where the user profile determines initially the type of information available for a given user to see; see also paragraphs 0079-0093 teaching to use “policy 450” which is equivalent to a global preference and is used in addition to the user “profile” and which affects each augmented reality session such that certain users may be able to see certain components based on possessing a key to information which may be displayed in a global manner to multiple users thus requiring the check of the user profile along with the global rules for augmenting the physical environment which could also include a process which “filters out” irrelevant objects which may also be considered a global preference; 
see also paragraphs 0131-0141 as discussed above where the “video data generated by eyeglasses 826 is sent to information module 806” where “information module 806 processes the video data” and “identifies the type and/or model of aircraft 802” and “also identifies a profile for person 820” as well as determine global preferences as it also “identifies a profile for person 823 in location 822 and person 825 in location 824” such that in this example, “based on the profile for person 823 and the type and/or model of aircraft 802, information module 806 displays schematic 834 for aircraft 802 on display device 812” which then causes an AR element to be displayed to user 820 as the system “displays graphical indicator 840 on images 821 viewed by person 820” such that based on an object being recognized in an image, the profile preference of the AR user is checked along with a global preference of outside users such that elements are approved for display according to these checks with element 840 an example of a displayed AR element based on such checking).
Regarding claim 20, Nicholls as modified teaches all that is required as applied to claim 19 above and further teaches wherein the augmented reality information comprises at least one of a medical history, physical characteristics, or the physical characteristics of a controlled environment associated with the inmate profile (see Nicholls as modified, paragraphs 0241-0249 where again the “augmented reality headsets” are explained as the device and one of ordinary skill in the art recognizes an AR headset at its very basic level must function to capture the physical characteristics of the environment of the user and then user the characteristics to augment the reality of the space being viewed and thus Nicholls’ teaching of the AR headset in use means that AR information in the form of physical characteristics of the environment are obtained and these would necessarily be associated with the inmate profile; 
furthermore, see Laughlin as combined where Laughlin teaches at paragraph 0056 teaching the augmented reality information 320 “may be, for example, without limitation, an identification of materials, dimensions, operations to be performed on parts of object 306, and other suitable information about object 306” where these are physical characteristics of a controlled environment associated with the profile and in the case of the combination, the inmate profile, where of course any conventionally described AR headset would be able to display any type of information which is displayable which would include a medical history as this is simply text and image documents and physical characteristics or physical characteristics of a controlled environment would also necessarily be AR information displayed to the user as in Laughlin as physical characteristics of the environment help to determine what is to be displayed which is a basic purpose of augmented reality).
Response to Arguments
Applicant’s arguments, see “REMARKS”, filed 9/29/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 using a combination of Nicholls, Laughlin, and Iyer have been fully considered and are persuasive in light of the amendments to the claims necessitating new grounds of rejection based on changed claim scope.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nicholls, Laughlin and Clements as fully explained above.
Note that Applicant argues on pages 9-11 of “REMARKS” that Nicholls as previously modified does not teach the amended claims and particularly alleges that Nicholls does not teach such limitations.  Applicant also generally alleges that Laughlin and Iyer do not teach the amended claim limitations but no substantive case is made and such argument is thus merely conclusive without evidence.  The Examiner agrees that Nicholls does not necessarily teach the claim limitations, however the combination of Nicholls, Laughlin and Clement does render such claims obvious and each alleged deficiency of Nicholls is cured by Laughlin or Clement as explained above.  Thus the claims stand rejected as fully explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613            


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB NO. 2017/0041454
        2 US PGPUB NO. 2012/0183137
        3 US PGPUB NO. 2018/0240275